 1 MCGREGOR W. SCOTT
   United States Attorney
 2 MATTHEW R. BELZ
   Assistant U.S. Attorney
 3 501 I Street, Suite 10-100
   Sacramento, CA 95814
 4 Telephone: (916) 554-2700

 5 Attorneys for Plaintiff
   United States of America
 6

 7

 8                                       UNITED STATES DISTRICT COURT

 9                                     EASTERN DISTRICT OF CALIFORNIA

10

11   UNITED STATES OF AMERICA,                                CASE NO. 2:19-CR-00066-CKD
12                                   Plaintiff,               STIPULATION AND ORDER
                                                              TO VACATE JURY TRIAL AND SET DATE FOR
13                            v.                              CHANGE OF PLEA
14   DAVID CRAWFORD,                                          DATE: October 28, 2019
                                                              TIME: 9:00 a.m.
15                                   Defendant.               COURT: Hon. Carolyn K. Delaney
16

17                                                    STIPULATION

18          Plaintiff the United States of America, by and through its counsel of record, and Defendant, by

19 and through Defendant’s counsel of record, hereby stipulate as follows:

20          1.       By previous order, the Court scheduled a jury trial to begin on October 28, 2019, at 9:00

21 a.m. By this stipulation, the parties now jointly move to vacate the trial set for October 28, 2019, the

22 trial confirmation hearing set for October 23, 2019, at 10:00 a.m., and the following pre-trial deadlines:

23                   a)      Pretrial motions to be filed by October 9, 2019;

24                   b)      Responses to pretrial motions to be filed by October 16, 2019;

25                   c)      Trial briefs and proposed trial documents to be filed by October 16, 2019; and

26                   d)      Objections to trial briefs and proposed documents to be filed by October 21, 2019.

27          2.       The parties have reached a plea agreement and are finalizing the conditions of the

28 agreement, which require further investigation into Defendant’s participation in a residential drug

      STIPULATION AND [PROPOSED] ORDER TO VACATE JURY TRIAL   1
      AND SET DATE FOR CHANGE OF PLEA
 1 treatment program. The parties jointly request to set this case for a change of plea on October 28, 2019,

 2 at 9:00 a.m., or on a date and at a time thereafter convenient for the Court.

 3 IT IS SO STIPULATED.

 4 Dated: October 9, 2019                                           MCGREGOR W. SCOTT
                                                                    United States Attorney
 5

 6                                                                  /s/ Matthew R. Belz
                                                                    MATTHEW R. BELZ
 7                                                                  Assistant U.S. Attorney
 8

 9    Dated: October 9, 2019                                        /s/ Jerome Price
                                                                    Jerome Price
10
                                                                    Assistant Federal Defender
11                                                                  Counsel for Defendant
                                                                    David Crawford
12
                                                                    By agreement via email
13

14
                                                              ORDER
15
             IT IS SO ORDERED that the jury trial set for October 28, 2019, at 9:00 a.m., the jury trial
16
     confirmation hearing set for October 23, 2019, at 10:00 a.m., and all pretrial deadlines are vacated. A
17
     change of plea proceeding is hereby scheduled to take place on October 28, 2019, at 9:00 a.m., on the
18
     date previously set for trial.
19
     Dated: October 10, 2019
20

21

22

23

24

25

26

27

28

      STIPULATION AND [PROPOSED] ORDER TO VACATE JURY TRIAL     2
      AND SET DATE FOR CHANGE OF PLEA
